Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 7/14/2022. Claims 1-17 are pending. Claims 1 and 6 were amended. Claims 7-17 were added. 
In view of the added claims, Rowell et al. US 2009/0231123 more clearly teaches the subject matter of claims 7-17. Therefore, a second rejection is provide for claim 1 with Rowell as the primary reference and claims 1, 7-17 are rejected in view of Rowell.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 

Response to the claim objections:
The applicant argues that “a cable car system” and “a traction cable” are recited in the preamble but is not positively recited in claim 1 for the purpose of establishing an antecedent basis for “a cable car system” in claim 6. While the examiner would typically find this explanation acceptable, the applicant states, “Similarly, claim 1 recites ‘the sensor coil is designed to be operatively connected to the traction cable.’ And so a traction cable is also not positively claimed in claim 1.” 
The applicant effectively argues that neither “a cable car system” nor “a traction cable” are positively recited in the preamble of claim 1. However, later in claim 1 the applicant acknowledges the antecedent basis established in the preamble when subsequently reciting “the traction cable”. It is unclear why the preamble would establish an antecedent basis for “traction cable” but not for “cable car system”. The examiner proposes reviewing the claim for consistency. If the applicant maintains that a traction cable is not positively recited then the subsequent reference to “the traction cable” should possibly be corrected to “a traction cable”.
Response to prior art rejection:
The applicant argues that a patent was granted for an EP application “with claims that correspond to claim 1-6 of the pending application. The applicant argues reference D1 (AT 204596) fails to teach the features of:
the sensor coil is designed to be operatively connected to the traction cable and the sensor evaluation unit is designed to detect and evaluate a change in position of the traction cable relative to the sensor

The argument is irrelevant to patentability for a US application. The examiner maintains D1 teaches the claimed subject matter in view of a broadest reasonable interpretation. 
As best understood by the examiner, the invention employs an inductive sensor comprising a differential coil comprising first and second winding parts which are counter wound. The coil is used for position measuring, wherein the coil “is designed to be operatively connected to the traction cable and the sensor evaluation unit is designed to detect and evaluate a change in position of the traction cable relative to the sensor.” 
Such sensors and coils are conventional in the art, as discussed below. The claims and the pending application merely recite a well-known inductive sensor and claimed that it is “designed” to perform a specific function. However, the claims and disclosure fail to identify any specific structural feature or design required to perform the functional limitations as claimed. The coil of Figs. 2 and 3 show no special structure or features beyond what is known for coils in conventional inductive/eddy current sensors.
Further, MPEP 2182 states: 
“Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function. The examiner must provide a "sound basis for believing" that the prior art structure or acts would be capable of performing the claimed function.”

Since there are no unique structural or design features of the coil of the pending application, as best understood by the examiner in view of a broadest reasonable interpretation, any differential coil comprising counter wound loops would presumably be “designed” to meet the limitations as claimed. 

The applicant further argues “the Office Action has not identified in D1 the first winding part, the second winding part, the first coil terminal, and the second coil terminal as claimed.” The applicant cites MPEP 2112 which states that a certain characteristic may be present in the prior art is not sufficient to establish the inherency of that characteristics. The applicant continues:
Instead, to establish inherency the extrinsic evidence "must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999). Even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference. See /n re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999).

The examiner’s inherency statements were directed specifically to the two terminals of the coil. The rejection recites, “the coil is a differential coil which would inherently require two terminals as is well-known in the art” and “wherein the differential configuration would inherently comprise two terminals as is well-known in the art”. Therefore, the only feature wherein the examiner relies on inherency is in regards to the two coils, not any of the functional limitations. 
For example, D1 states in [0018] on page 9, “According to the invention, the induction coil is preferably designed as a so-called differential coil and consists of two spatially offset groups of turns which are wound in opposite winding sense and connected in series.” The passage explicitly recites a coil wherein two spatially offset groups of turns wound in opposite winding sense would reasonably be interpreted as equivalent to “a sensor coil” having “a first winding part and a second winding part connected thereto, the first winding part and the second winding part being wound in opposite directions.” The reference is silent as having two terminals. 
The examiner maintains that differential coils are well-known in the art, wherein a differential coil is used for a differential measurement and well-understood to be a measurement on two opposite ends of the coil. As such, a differential coil would inherently require two ends for a differential measurement. Such ends would reasonably be interpreted as equivalent to a coil. Further, it is common sense that a coil would comprise a wire having two ends. Applicant’s argument and conclusion that a prima facie case has not been made ignores what is conventional and well-understood by one of ordinary skill in the art, and ignores what would be understood in view of common sense.  
Further, para. [0010] of the pending application describes, “A sensor coil which comprises a first single coil as the first winding part that is connected in series with a second single coil as the second winding part is particularly advantageous.” Thus, the applicant describes the coil using equivalent language as that used for the coil in D1 as having two groups of turns which are connected in series. There is no distinction between the coil disclosed in the claims and pending application and what would be understood as “a differential coil” as is well-understood in the art. 
Further, Kayuka et al. US 2008/0180091, which is relied on for the rejection of claim 2 shows a differential coil in Fig. 2 which has two terminals 30, 40 which are connected to a detection circuit 2 as shown in Fig. 1. One of ordinary skill in the art would clearly understand that a differential coil as disclosed in D1 would inherently have two terminals (i.e. the two ends of the wire that form the coil) and that said two ends would be connected to circuitry, which would be equivalent to a sensor evaluation unit as claimed, in order for the device of D1 to be operable. While claim 1 could alternatively be rejected under 35 USC 103 in view of Kayuka, such a rejection is not necessary as one of ordinary skill in the art would understand that the differential coil of D1 would inherently comprise to ends which would be reasonably be interpreted as “two coil terminals” as claimed. 
Further, Diez et al. US 2008/0278152 which is relied upon for the rejection of claim 4 additionally shows a differential coil for an inductive sensor having two terminals which connect to an evaluation circuit as shown in Figs. 7 and 8. 
As further support, Wilkerson US 5,623,204 teaches (see col. 6, lines 5-8) wherein an eddy current sensor and teaches “The test coil assembly 20 is also known as a self-comparison differential test coil because the coils 22a and 22b are electrically connected to produce magnetic fields that oppose each other.” 

Finally, the applicant argues in regards to the claim objection above that the terms “a cable car system” and “a traction cable” are not positively recited. See page 5 of Applicant’s remarks. MPEP 2115 “A claim is only limited by positively recited elements. Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).” It is not immediately clear to the examiner how the limitation “designed to be operatively connected to the traction cable” carries any patentable weight when the traction cable is not positively recited, but merely an article to be worked upon. Further, it is unclear what designs or structural features are uniquely provided by the sensor coil of the pending application “to be operatively connected to the traction cable” as recited in the claim. As best understood by the examiner, and differential coil for inductive or eddy current sensing would presumably be “designed” to meet the limitations as claimed. 

Therefore, the examiner maintains that one of ordinary skill in the art would appreciate that the differential coil disclosed in D1 are well-known in the art and would inherently comprise two terminals. The two terminals allow the differential coil to perform differential measurements as is well-understood in the art. If the differential coil did not comprise two terminals, it would not be a differential coil and would not be able to perform a differential measurement. If the two terminals were not connected to circuitry equivalent to the claimed evaluation unit, then one of ordinary skill in the art would appreciate that the device of D1 would not be operational. 
Further, arguments are directed towards features which are not recited in the claim. For example, the applicant argues “. Those skilled in the art appreciate that a traction cable position monitoring system monitors lateral displacement of the traction cable in order to detect possible juming out of the traction cable from a pulley. The examiner maintains such features are not claimed and maintains D1 teaches the limitations as claimed in view of a broadest reasonable interpretation. 
The applicant further cites [0011] and [0014] in the arguments and concludes “D1’s induction coil is unsuitable for monitoring a position of a traction cable of a cable car system.” The examiner is unable to identify any structural features (or other “designed” features) of the claimed sensor coil and evaluation unit which are unique from conventional inductive/eddy current sensors known in the art. Therefore, since the sensor coil of D1 (or Kayuka) is equivalent to the sensor coil of the pending application, it would be reasonable to conclude that the sensor would be equivalently “designed” for the structural limitations as recited in the claims. It is unclear what design or structure of the pending application uniquely enables it to perform the functional limitations as claimed compared to other inductive sensors.   
Therefore, the examiner maintains that any differential coil with counter-wound portions used for inductive or eddy current sensing would reasonably read on the claimed “sensor coil”. Further, the sensor coil is simply a coil with examples shown in Figs. 2-4 of the pending application. It is unclear to the examiner what structural or design features are disclosed or required to meet the functional limitations of “the sensor coil is designed to be operatively connected to the traction cable” as recited in the claims. Since D1 (as well as secondary reference Kayuka) teaches all the structural limitations as the coil,  the differential coil of D1 would be a reasonable presumption that the prior art structure inherently performs the same function. 
Claims 1-17 stand rejected as outlined in the rejection below. 

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, the claim depends on claim 1 and recites “a cable car system”, “a traction cable”, and “an inductive sensor”, however, an antecedent basis was already established for these components in parent claim 1. Please correct accordingly. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AT 204596B (Reference 1).

Regarding claim 1, Reference 1 teaches an inductive sensor for monitoring the position of a traction cable of a cable car system (an induction coil is used to monitor the position of a cable car to initiate braking; see lines 222-226, 262-265, 291-293, 343-345), the sensor comprising a sensor coil having two coil terminals (the sensor coil is a differential coil which would have two terminals; see lines 343-345) and a sensor evaluation unit which is connected to the two coil terminals (the coil is a differential coil which would inherently require two terminals as is well-known in the art and is connected to a amplification unit and relay which would be equivalent to a sensor evaluation unit; see lines 262-265, 343-345), wherein the sensor coil is designed so as to have a first winding part and a second winding part connected thereto, the first winding part and the second winding part being wound in opposite directions and the first winding part being connected to a first coil terminal and the second winding part being connected to a second coil terminal (the coil is an induction coil designed as a differential coil consisting of two spatially offset groups of turns wound in opposite winding senses and connected in series, wherein the differential configuration would inherently comprise two terminals as is well-known in the art; see lines 343-345), and the sensor coil is designed to be operatively connected to the traction cable and the sensor evaluation unit is designed to detect and evaluate a change in position of the traction cable relative to the sensor (the induction coil completely or partially encloses the cable and interacts via a magnetic field such that the amplifier and relay detect a pulse generated in the induction coil as the rope passes through the coil which in turn is used to control the braking process; see lines 222-226, 262-265).

Regarding claim 3, Reference 1 teaches wherein a first single coil as the first winding part is connected in series with a second single coil as the second winding part (the differential coil consists of two spatially offset groups of turns which are connected in series; see lines 343-345).

Regarding claim 6, Reference 1 teaches a cable car system comprising a traction cable and an inductive sensor according to claim 1 for monitoring the position of the traction cable (the cable is a traction cable of a cable car system and is used to monitor the position of the cable to initiate braking; see lines 150-152, 176-177, 465-466).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT 204596B (Reference 1) in view of Kakuya et al. US 2008/0180091 (Kakuya).

Regarding claim 2, Reference 1 fails to teach wherein the sensor coil is continuously wound in a figure of eight.
Kakuya teaches wherein the sensor coil is continuously wound in a figure of eight (the coil of the inductive sensor is formed as a figure 8; see Fig. 2; [0033], [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor coil is continuously wound in a figure of eight as taught in Kakuya into Reference 1 in order to gain the advantage of two coils which are susceptible to magnetic fields from a target without being susceptible to background fields which are uniform over position but variable in time wherein the figure eight shape prevents any reduction in the sensitivity of the coils at the center of the coils.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT 204596B (Reference 1) in view of Diez et al. US 2008/0278152 (Diez).

Regarding claim 4, Reference 1 fails to explicitly teach wherein the first single coil and the second single coil are wound helically.
Diez teaches wherein the first single coil and the second single coil are wound helically (two half coils are serially connected and arranged magnetically oppose, are parallel to another and co planar and formed as helical coils as shown in Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first single coil and the second single coil are wound helically as taught in Diez into Reference 1 in order to gain the advantage of two coils which are susceptible to magnetic fields from a target without being susceptible to background fields which are uniform over position but variable in time wherein two solenoid shaped coils are well-known in the art and would be an obvious matter of design choice based on the desired geometry of the coils for the sensor.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT 204596B (Reference 1) in view of Becker et al. US 6,452,384 (Becker).

Regarding claim 5, Reference 1 fails to explicitly teach wherein the two winding parts are arranged one next to the other in one plane.
Becker teaches wherein the two winding parts are arranged one next to the other in one plane (two coils 6A and 6B are wound side by side in substantially the same plane; see Fig. 5; see col. 5, line 63-col. 6, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the two winding parts are arranged one next to the other in one plane as taught in Becker into Reference 1 in order to gain the advantage of two coils which are susceptible to magnetic fields from a target without being susceptible to background fields which are uniform over position but variable in time wherein the two sensors formed in one plane is more susceptible to fields which extend in a transverse direction.

Claim 1, 7-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowell et al. US 2009/0231123 (Rowell) in view of Kayuka et al. US 2008/0180091 (Kayuka).

Regarding claim 1, Rowell teaches an inductive sensor for monitoring the position of a traction cable of a cable car system (safety monitoring system 30 comprises inductive sensor 25 monitors the position of cable 16 of cable car system 10; see [0028]-[[0029]; see Figs. 1-5), the sensor comprising;
a sensor coil (sensor 25 is an inductive sensor which would comprise a coil; see [0029]); and 
a sensor evaluation unit (sensors 25 are connected to a sensor bus controller 36 and sensor adapter modules 31; see Figs. 6-8); 
the sensor evaluation unit is designed to detect and evaluate a change in position of the traction cable relative to the sensor (safety monitoring system 30 comprises sensor 25 which detects position detects position using microcontroller 61, logic circuit 68; see [0028]-[0043]; see Figs. 2-8).
Rowell fails to explicitly teach a sensor coil having two coil terminals; a sensor evaluation unit which is connected to the two coil terminals; wherein the sensor coil is designed so as to have a first winding part and a second winding part connected thereto, the first winding part and the second winding part being wound in opposite directions and the first winding part being connected to a first coil terminal and the second winding part being connected to a second coil terminal and the sensor coil is designed to be operatively connected to the traction cable.
Kayuka teaches a sensor coil having two coil terminals (coil 4 comprises two terminals; see Figs. 1 and 2); a sensor evaluation unit which is connected to the two coil terminals (detection circuit 2 is connected to two terminals of coil 4; see Figs. 1, 2); wherein the sensor coil is designed so as to have a first winding part and a second winding part connected thereto, the first winding part and the second winding part being wound in opposite directions and the first winding part being connected to a first coil terminal and the second winding part being connected to a second coil terminal and the sensor coil is designed to be operatively connected to the traction cable (coil 4 comprises first and second portions 5, 6 wound in opposite directions which are connected to coil terminals 30, 40; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a sensor coil having two coil terminals; a sensor evaluation unit which is connected to the two coil terminals; wherein the sensor coil is designed so as to have a first winding part and a second winding part connected thereto, the first winding part and the second winding part being wound in opposite directions and the first winding part being connected to a first coil terminal and the second winding part being connected to a second coil terminal and the sensor coil is designed to be operatively connected to the traction cable as taught in Kayuka into Rowell in order to gain the advantage of a sensor coil which reduces fluctuations of the sensing signal to improve accuracy with the oppositely wound loops resulting in a cancellation of any uniform background fields present at the coil.

Regarding claim 7, Rowell further teaches wherein an output signal of the inductive sensor is transmitted to a cable car control unit to control the cable car system (microcomputer 50 sends control signals to the control circuitry of the cable vehicle system; see [0034]).

Regarding claim 8, Rowell further teaches wherein the sensor evaluation unit is designed to detect a lateral deflection of the traction cable (a lateral deflection of the cable is detecting as shown in Fig. 3; see [0029]).

Regarding claim 9, Rowell further teaches wherein the sensor evaluation unit is designed to detect an insufficient distance between the traction cable and an axis of rotation of a roller, which indicates that the traction cable may be eating into a running surface of the roller (sensor 25 and corresponding evaluation circuitry detect when the coil 16 is too close to the sensor due to the center notch being excessively worn; see Fig. 4; see [0029]).

Regarding claim 10, Rowell teaches a cable car system (cable vehicle system 10 of Fig. 1 is a cable car system; see [0028]), comprising: 
a sensor coil (the sensor 25 is an inductive sensor which would comprise a sensor coil; see [0029]); 
a sensor evaluation unit (safety monitoring system 30 comprises sensor 25 which detects position detects position using microcontroller 61, logic circuit 68; see [0028]-[0043]; see Figs. 2-8); 
wherein the sensor coil is designed to be connected to a traction cable of the cable car system, such that the sensor evaluation unit detects a change in position of a longitudinal axis of the traction cable (the inductive sensor 25 is connected to a traction cable of a cable car system and detects a change in position of the longitudinal axis of the cable 16; see Figs. 2-5; see [0029]).
Rowell fails to explicitly teach a sensor coil also having a first winding part and a second winding part wound in opposite directions, the first winding part being connected to a first coil terminal and the second winding part being connected to a second coil terminal; a sensor evaluation unit connected to the first coil terminal and the second coil terminal.
Kayuka teaches a sensor coil also having a first winding part and a second winding part wound in opposite directions, the first winding part being connected to a first coil terminal and the second winding part being connected to a second coil terminal; a sensor evaluation unit connected to the first coil terminal and the second coil terminal (coil 4 comprises first and second portions 5, 6 wound in opposite directions which are connected to coil terminals 30, 40 connected to a detection circuit 2; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a sensor coil also having a first winding part and a second winding part wound in opposite directions, the first winding part being connected to a first coil terminal and the second winding part being connected to a second coil terminal; a sensor evaluation unit connected to the first coil terminal and the second coil terminal as taught in Kayuka into Rowell in order to gain the advantage of a sensor coil which reduces fluctuations of the sensing signal to improve accuracy with the oppositely wound loops resulting in a cancellation of any uniform background fields present at the coil.

Regarding claim 11, Rowell further teaches wherein the sensor evaluation unit is designed to detect a lateral deflection of the traction cable (a lateral deflection of the cable is detecting as shown in Fig. 3; see [0029]).

Regarding claim 12, Rowell further teaches wherein the sensor evaluation unit is designed to detect an insufficient distance between the traction cable and an axis of rotation of a roller, which indicates that the traction cable may be eating into a running surface of the roller (sensor 25 and corresponding evaluation circuitry detect when the coil 16 is too close to the sensor due to the center notch being excessively worn; see Fig. 4; see [0029]).

Regarding claim 13, Rowell further teaches wherein control of the cable car system is based on an output signal of the inductive sensor (microcomputer 50 sends control signals to the control circuitry of the cable vehicle system; see [0034], [0045]).

Regarding claims 14, 15, and 17, Rowell fails to teach wherein the sensor coil is continuously wound in a figure of eight.
Kayuka teaches wherein the sensor coil is continuously wound in a figure of eight; wherein a first single coil as the first winding part is connected in series with a second single coil as the second winding part, wherein the first and second winding parts are arranged one next to the other in one plane (coil 4 comprises first and second portions 5, 6 wound in opposite directions in a figure eight configuration; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor coil is continuously wound in a figure of eight and wherein a first single coil as the first winding part is connected in series with a second single coil as the second winding part and wherein the first and second winding parts are arranged one next to the other in one plane as taught in Kayuka into Rowell in order to gain the advantage of a sensor coil which reduces fluctuations of the sensing signal to improve accuracy with the oppositely wound loops resulting in a cancellation of any uniform background fields present at the coil, wherein the planar coil would be obvious to one of ordinary skill in the art to provide a flat coil which may be placed in a small space and would be an obvious design choice based on the dimensions of the sensor area.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Rowell et al. US 2009/0231123 (Rowell) in view of Kayuka et al. US 2008/0180091 (Kayuka), and in further view of Diez et al. US 2008/0278152 (Diez).

Regarding claim 16, Rowell fails to explicitly teach wherein the first single coil and the second single coil are wound helically.
Diez teaches wherein the first single coil and the second single coil are wound helically (two half coils are serially connected and arranged magnetically oppose, are parallel to another and co planar and formed as helical coils as shown in Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first single coil and the second single coil are wound helically as taught in Diez into Rowell in order to gain the advantage of two coils which are susceptible to magnetic fields from a target without being susceptible to background fields which are uniform over position but variable in time wherein two solenoid shaped coils are well-known in the art and would be an obvious matter of design choice based on the desired geometry of the coils for the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868